COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Bray
Argued at Norfolk, Virginia


BARBARA LUANN MANCINI
                                       MEMORANDUM OPINION * BY
v.         Record No. 1420-96-1         JUDGE RICHARD S. BRAY
                                            APRIL 8, 1997
J. PETER MANCINI


           FROM THE CIRCUIT COURT OF GLOUCESTER COUNTY
                      John M. Folkes, Judge
          Vicki Beard for appellant.

          Michael T. Soberick (Dusewicz & Soberick,
          P.C., on brief), for appellee.



     Barbara LuAnn Mancini (wife) appeals the trial court's

denial of her petition for an increase in child support from

J. Peter Mancini (husband).   On appeal, she contends the court

(1) erroneously quashed her subpoenas duces tecum for certain

financial records of the corporation of which husband was the

sole shareholder and (2) erroneously concluded that she failed to

demonstrate a material change in circumstances justifying a

review of previously ordered child support.   We reverse on the

discovery issue and remand the proceedings for further

consideration by the trial court.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     Wife, as petitioner for a modification of previously ordered

support, was required to prove both a material change in

circumstances since the prior award and justification for an

attendant change in support.    See, e.g., Hiner v. Hadeed, 15 Va.

App. 575, 579, 425 S.E.2d 811, 814 (1993).   Thus, records

probative of husband's financial status prior to the divorce are

arguably irrelevant to the instant proceedings.    However, records

of husband's economic circumstances subsequent to the earlier

order, including the financial particulars of the corporation,

are proper subjects of inquiry which "appear[] reasonably

calculated to lead to the discovery of admissible evidence."

Rule 4:1(b)(1); see Rule 4:9(a), (c).
     We recognize that decisions relating to discovery generally

rest "within the trial court's discretion and will be reversed

only if the action taken was improvident and affected substantial

rights."    Rakes v. Fulcher, 210 Va. 542, 546, 172 S.E.2d 751, 755

(1970).    In this instance, we conclude that the trial court

abused its discretion in quashing the subpoenas.

     Accordingly, we reverse the decree of the trial court and

remand the proceedings with instructions that wife be allowed the

requested discovery, limited, however, to the period following

the prior support order, and that her petition be thereafter

reconsidered by the court, together with such matters then in

evidence.
                                          Reversed and remanded.




                                - 2 -